Citation Nr: 0707821	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  05-39 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for bilateral hearing 
loss.  In September 2006, the veteran testified before the 
Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma in service.

2.  The veteran's bilateral hearing loss is related to his 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including sensorineural hearing 
loss, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2006).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma in service.  Specifically, 
he contends that his hearing loss is the result of duties as 
an instructor at the rifle range, during which time hearing 
protection was not available, and as a result of combat 
duties in Vietnam which required him to regularly fire a 
Howitzer canon.  He denies a post-service history of noise 
exposure; he has worked in a quiet office environment for 
more than 30 years, and has not engaged in any recreational 
activities associated with noise exposure.

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
in September 1968, prior to separation from service, the 
veteran complained of ear trouble.  However, audiological 
examination revealed no hearing abnormalities.

The veteran's military occupational specialty is listed as 
field artillery batteryman. His service records show that he 
served in Vietnam for approximately one year and 11 months.  
His service awards and decorations include the Purple Heart.  
Based upon the above, the Board finds that the veteran had 
combat service and may therefore be presumed to have been 
exposed to acoustic trauma in service.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d)

Having determined that the veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the veteran has a current diagnosis of hearing 
loss for which service connection may be granted and whether 
there is nexus between such hearing loss and his service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The veteran underwent VA audiological examination in August 
2004.  At that time, the pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
15
25
25
LEFT
30
25
25
20
30

The averages were 24 in the right ear and 25 in the left ear.  
Speech recognition ability was 100 percent, bilaterally.  

Because the veteran's service medical records were not 
available for review at the time of the examination, the 
examiner determined that an opinion as to whether the 
veteran's current hearing loss was related to his period of 
active service could not be rendered without resort to 
speculation.  In January 2005, following an additional review 
of the veteran's claims folder, the examiner added an 
addendum to the report of examination indicating that because 
the veteran's hearing thresholds were not 40 decibels or more 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, 
and the thresholds for at least three of these frequencies 
were not 26 decibels or more, and the speech recognition 
scores using the Maryland CNC Test were more than 94 percent, 
his hearing loss did not meet the criteria for disability 
under VA regulations.  See 38 C.F.R. § 3.385.  Because of the 
absence of evidence demonstrating acoustic damage, the 
examiner determined that it was not as likely as not that the 
veteran's hearing loss was related to his military service.

The veteran underwent private audiological examination in May 
2005.  At that time, the pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
10
LEFT
20
10
15
10
30

The averages were 15 in the right ear and 16 in the left ear.  
Speech recognition ability was 100 percent, bilaterally.  

The private audiologist determined that the veteran had 
sensorineural hearing loss consistent with noise exposure.  
Given the veteran's in-service history of noise exposure, 
including right-handed rifle shooting without the use of ear 
protection, the audiologist determined that it was at least 
as likely as not that the veteran's bilateral hearing loss 
was related to his period of active service.

The veteran testified before the Board in September 2006.  At 
that time, he asserted that his hearing loss had worsened 
since the time of the last audiological examination.

The veteran again underwent private audiological examination 
in November 2006.  At that time, the pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
25
40
LEFT
35
35
30
30
50

The averages were 33 in the right ear and 36 in the left ear.  
Speech recognition ability was 96 percent in the right ear, 
and 92 percent in the left ear.  After reviewing the 
veteran's service records, the audiologist determined that it 
was at least as likely as not that the veteran's hearing loss 
was related to his period of active service.

In this case, the evidence demonstrates that the veteran's 
audiometric thresholds did not meet the criteria to qualify 
as a disability for VA purposes until the November 2006 
private audiological examination.  See 38 C.F.R. § 3.385.  
However, the Board finds that the evidence in this case 
supports the veteran's claim, at least as of the date of the 
November 2006 private audiological examination, and finds 
that there is no evidence to the contrary on any issue 
relevant to entitlement to service connection.  As the 
evidence upon which the VA examiner determined that the 
veteran's bilateral hearing loss was not likely related to 
his period of active service did not include more recent 
evidence demonstrating hearing loss which qualifies as a 
disability for VA purposes, the opinion is not probative.  
The Board finds the in service evidence demonstrating that 
the veteran had duties as a field artillery batteryman, his 
lack of post-service noise exposure, and the private 
audiologists' opinions to be persuasive corroboration of the 
veteran's contentions.  Additionally, the Board finds 
persuasive the fact that the veteran has been granted service 
connection for tinnitus based upon acoustic trauma sustained 
in service.

Resolving all reasonable doubt in favor of the veteran, as 
required by the law, the Board concludes that the veteran 
incurred bilateral hearing loss as a result of his active 
duty.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Duties to Notify and Assist the Appellant

In light of the favorable action taken herein, discussion of 
whether VA's duties to notify and assist the veteran have 
been satisfied is not required.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.






ORDER

Service connection for bilateral hearing loss is granted.




__________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


